internal_revenue_service department of the treasury index no washington dc person to contact telephone number refer reply to cc dom fi p plr-105568-99 may legend authority state department dollar_figurex dollar_figurex date a e l date n i date l date s i bonds t t i u dear sir or madam this is in response to a request submitted on behalf of authority by its authorized representative for an extension of time under sec_301_9100-1 of the procedure and administration regulations to file a carryforward election under sec_146 internal_revenue_code of the facts authority is a political_subdivision of state authorized to issue obligations to finance certain types of exempt facilities described in sec_142 in department the of the code oll plr-105568-99 dollar_figurey of state's volume_cap to the agency responsible for allocating state's bond volume_cap promised to allocate dollar_figurex authority in the first quarter of for a solid_waste disposal project located within authority's jurisdiction december of department asked authority to accept dollar_figurex of unused state bond volume_cap towards the volume_cap authority had been promised for for the project month authority received official notification that it had been granted the dollar_figurex allocation of state's bond volume_cap to be carried forward to allocation by department of cap dollar_figurex on date k authority issued the bonds in the amount of from the state bond volume on date j authority received an however in later that dollar_figurex dollar_figure had inadvertently not been on or about date l while preparing transcripts for the issuance of the bonds authority's authorized representative discovered that form_8328 carryforward election of unused private_activity_bond volume_cap filed on date m the representative prepared and filed with the internal_revenue_service a form_8328 electing to carryforward dollar_figurex of its bond volume_cap return for tax-exempt private_activity_bond issues modifying the volume_cap portion of the timely filed form_8038 was also filed to accurately reflect the carryforward of the representative prepared this ruling_request for an extension of time to file the form_8328 the regulatory election had not been discovered by the internal_revenue_service an amended form_8038 information the failure to make simultaneously as of date m dollar_figurex law sec_146 f provides that if an issuing authority's volume_cap for any calendar_year after exceeds the aggregate amount of tax-exempt private_activity_bonds issued during the calendar_year by the authority the authority may elect to treat all one or more carryforward purposes or any portion of the excess as a carryforward for the sec_146 election is made by filing form_8328 with the under notice_89_12 c b internal_revenue_service form_8328 must be filed by the earlier of calendar_year following the year in which the excess_amount arises or carryforward election the date_of_issue of bonds issued pursuant to the february of the sec_301_9100-1 of the regulations provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by o23 plr-105568-99 regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e and h g sec_301_9100-3 through c i of the regulations set forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 when a of conclusion based on the facts and representations submitted authority to file form_8328 for is granted an extension of time to date m the amount of carryforward is dollar_figurex this letter is directed only to the taxpayer who requested sec_6110 provides that it may not be used or cited it as precedent office a copy of this letter is being sent to authority's authorized representative pursuant to a power_of_attorney on file with this sincerely yours lo on b aru assistant chief_counsel financial institutions products enclosure copy for sec_6110 purposes ole y
